                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW MEXICO

JOE SAENZ, Parent,
on behalf of V.S., Student,

      Plaintiff,

v.                                                  No. CV 18-954 GBW/CG

BOARD OF EDUCATION OF SILVER
CONSOLIDATED SCHOOLS, et al.,

      Defendants.

               ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court having conferred with counsel about a

mutually-convenient date, time, and location. IT IS HEREBY ORDERED that a Status

Conference will be held by telephone on Thursday, October 10, 2019, at 1:30 p.m.

      Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.



                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
